DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 1, while light-emitting devices, having a first light-emitting element having an emission peak wavelength of 430 nm or more and less than 490 nm; a second light-emitting element having an emission peak wavelength of 490 nm or more and 570 nm or less; a support body containing a first lead at which the first light-emitting element is disposed, a second lead at which the second light-emitting element is disposed, and a resin package located in a space between the first lead and the second lead; and a light-transmissive member containing red phosphor particles and covering the first light-emitting element and the second light-emitting element, wherein an upper surface of the first lead, an upper surface of the second lead and an upper surface of the resin package are positioned on the same plane, and a lower surface of the first lead, a lower surface of the second lead and a lower surface of the resin package are positioned on the same plane, wherein one of the red phosphor particles is located in a top end of an interface between the first lead and the resin package, and another of the red phosphor particles is located in a top end of an interface between the second lead and the resin package, wherein a content density of the red phosphor particles in the light-transmissive member located in a space between the first light-emitting element and the second light-emitting element is higher in apart below an upper surface of the second light-emitting element than in a part above the upper surface thereof, and the 
The light-emitting device, as disclosed in claim 1 above, wherein the red phosphor particles include one or more of a phosphor with the composition represented by 3.5MgO.0.5MgF.sub.2.GeO.sub.2:Mn.sup.4+, and a fluoride phosphor, wherein the fluoride phosphor has a composition including one or more selected from the group consisting of K, Li, Na, Rb, Cs and NH.sup.4+; one or more elements selected from the group consisting of Group 4 elements and Group 14 elements; and tetravalent Mn.

Claims 2-20 are allowed for being dependent on the allowed claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/Primary Examiner, Art Unit 2875